Duckworth, Chief Justice.
The appeal is from a judgment finding the appellant guilty of contempt in failing to obey a notice to produce certain papers into court. While these documents were to be produced and used in an alimony case, the contempt feature arises out of the question of law as to the right to require such records produced. The Court of Appeals and not the Supreme Court has jurisdiction of the review under Code Ann. §§ 2-3704, 2-3708 (Constitution of 1945, Ga. L. 1945, p. 43); Vines v. State, 194 Ga. 442 (21 SE2d 853); Cagle v. Patterson, 206 Ga. 93 (55 SE2d 581); White v. State of Ga., 218 Ga. 290 (127 SE2d 668).

Transferred to the Court of Appeals.


All the Justices concur.